Citation Nr: 1028178	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  10-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia and bipolar disorder (also 
claimed as psychzophrenia with manic depression disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that competent medical evidence indicates that 
the Veteran is currently diagnosed as having bipolar disorder and 
schizophrenia.  The Veteran averred that he first started 
experiencing symptoms of this disease while on active duty.  As 
such, he requests that service connection be granted for the 
claimed disability.  

The Veteran's service records reveal that he had a period active 
duty from June 1981 to August 1982, when he was discharged to 
enter the Naval Reserve Officer Training Program.  In October 
1983, the Veteran requested to be disenrolled from the program 
due to concentration problems and was disenrolled to return to 
active duty effective in September 1983.  The documents 
surrounding the disenrollment are dated in November 1983, but 
there is also a November 15, 1985, document that reveals that the 
Veteran was honorably discharged for the convenience of the 
government due to physical disqualification.  Unfortunately, the 
record does not contain any verification of the Veteran's status 
after November 1983 and there are no service treatment records 
dated after May 1983.  As it is VA's duty to obtain all Federal 
records constructively in its possession, this matter must be 
remanded pursuant to 38 C.F.R. § 3.159(c)(2) in order to verify 
the entire period of service and to determine the nature of his 
discharge.

The Veteran reported first receiving treatment for symptoms of an 
acquired psychiatric disability at the Beverly Morgan Park Mental 
Health Clinic beginning in October 1983.  Along with his release 
for VA to obtain treatment records for that time period, the 
Veteran provided a statement from his therapist at Beverly Morgan 
dated April 2007.  That statement, however, only included 
comments regarding treatment received from July 2003 to September 
2004.  In March 2008, the RO made one attempt to obtain treatment 
records from Beverly Morgan, but did not receive a response.  
Unfortunately, the RO did not make any follow-up attempts to 
locate the treatment records or notify the Veteran that a 
response was not received to give him an opportunity to provide 
the records.  Thus, the Board also finds that additional 
development is required in order to satisfy VA's obligations to 
assist the Veteran in the development of his claim pursuant to 
3.159(c)(1).

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  As such, if 
the additional development outlined above results in evidence of 
treatment for a psychiatric disorder during active service, an 
examination and an nexus opinion by an appropriate examiner will 
be necessary to resolve the claim.

The Veteran is hereby advised that failure to report to a 
scheduled examination, without good cause, may result in denial 
of the claim for service connection for psychiatric disability 
(as the original claim will be considered on the basis of the 
evidence of record). See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records necessary to verify 
all periods of active service, including any 
service following the November 1983 
disenrollment in the Naval Reserve Officer 
Training Program.  Obtain all records to 
determine the nature of the physically 
disqualifying condition that led to an 
honorable discharge at the convenience of the 
government in 1985.  If such records cannot 
be obtained, include a detailed explanation 
of the periods of verified service and 
reason(s) for discharge in 1985.

2.  Contact the Veteran to obtain an updated 
release for treatment records for any 
psychiatric disability, to include 
schizophrenia and bipolar disorder, at the 
Beverly-Morgan Park Mental Health Clinic in 
Chicago, Illinois, in 1983, and obtain all 
records of treatment pertaining to a 
psychiatric disability.  Any negative search 
results must be noted in the claims file and 
communicated to the Veteran.

3.  If the Veteran is determined to have 
participated in treatment for a psychiatric 
disability during 1983 and/or any period of 
verified active duty, schedule him for a 
psychiatric examination to determine the 
nature and etiology of current psychiatric 
disabilities, to include schizophrenia and 
bipolar disorder.  The claims folder must be 
made available to the examiner to review.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or higher) that any diagnosed 
acquired psychiatric disorder is related to 
service and/or began during a period of 
verified active duty.  All opinions expressed 
must be supported by complete rationale.

4.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


